Exhibit 24(b)(8.47) D O D G E & C O X Investment Managers April 29, 2008 VIA FEDERAL EXPRESS Laurie M. Tillinghast Vice President ING Life Insurance & Annuity Co. 151 Farmington Ave Hartford, CT 06156 Dear Ms. Tillinghast: This is to advise you that on or about May 1, 2008, Dodge & Cox Funds, (the Fund) will be establishing a new series of shares to be known as the Dodge & Cox Global Stock Fund. This serves as notice to you of an amendment to Schedule A of the Service Agreement between our firms adding the Dodge & Cox Global Stock Fund. The administrative fees payable under our Service Agreement with respect to the Dodge & Cox Global Stock Fund will be % per annum. Please call 415.274.9390 if you should have any questions. Sincerely, Dodge & Cox Funds /s/ Thomas M. Mistele Name: Thomas M. Mistele Title: Chief Operating Officer E
